            Case 4:16-cr-00202-JM Document 418 Filed 07/27/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                     4:16-CR-00202-01-JM
                                        4:21-CV-00285-JM

ANGEL ANTONIO BERMUDEZ, JR.

                                               ORDER

          For the reasons set out below, Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. No. 386) is DENIED.

I.        BACKGROUND

          On September 5, 2018, Petitioner pled guilty to conspiracy to possess with intent to

distribute more than 50 grams of methamphetamine. 1 On April 3, 2019, he was sentenced to

324 months in prison.2 His conviction and sentence were affirmed by the Eighth Circuit. 3

          Petitioner requests habeas relief for the following reasons: (1) newly discovered

evidence; (2) a double jeopardy violation; (3) “actual prejudice”; and (4) violations of the 4th,

6th, and 8th Amendments.

II.       DISCUSSION

          In his Plea Agreement, Petitioner waived his right to appeal or collaterally attack any

non-jurisdictional issues in a § 2255 petition except on the basis of ineffective assistance of




1
    Doc. Nos. 224, 225.
2
    Doc. Nos. 291, 292.
3
    Doc. No. 353.

                                                   1
             Case 4:16-cr-00202-JM Document 418 Filed 07/27/21 Page 2 of 3




counsel. 4 None of the claims he raised above involve jurisdictional issues or ineffective

assistance of counsel. The Eighth Circuit already affirmed that Defendant’s appeal waiver is

valid. 5 Furthermore, “[w]hen a criminal defendant has solemnly admitted in open court that he is

in fact guilty of the offense with which he is charged, he may not thereafter raise independent

claims relating to the deprivation of constitutional rights that occurred prior to the entry of the

guilty plea.” 6

          Regarding the “actual prejudice” claim, Petitioner asserts that the “Government attorney

took a state investigation that came to an end and with malice used a fabricated affidavit by a

lead detective to enter evidence into federal jurisdiction, [so] by continuing prosecution, [the]

government attorney committed actual prejudice.” 7 It is not clear whether this is a due process

claim or a prosecutorial misconduct claim. If it is the former, it was waived by the plea waiver.

If it is the latter, the claim is conclusory, so it is insufficient. Furthermore, according to the

PSR, the state charges were nolle prossed when this indictment was filed. Even if they were

not, there is nothing wrong with both the state and federal government pursuing charges for the

same criminal activity.




4
    Doc. No. 225.
5
    Doc. No. 353.
6
    Tollett v. Henderson, 411 U.S. 258, 267 (1973).
7
    Doc. No. 386.

                                                   2
         Case 4:16-cr-00202-JM Document 418 Filed 07/27/21 Page 3 of 3




                                       CONCLUSION

       Based on the findings of fact and conclusions of law above, Petitioner’s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. No. 386) is DENIED.

       IT IS SO ORDERED this 27th day of July, 2021.



                                                   UNITED STATES DISTRICT JUDGE




                                               3
